Patricia A. Bennett, Counsel Johnson County Charter Commission P.O. Box 6525 9400 Mission Road, Second Floor Prairie Village, Kansas  66206
Dear Ms. Bennett:
On behalf of the Johnson County Charter Commission, you request our opinion on whether a charter for county government may provide for the chairman of the board of county commissioners to be elected at-large by the voters in the county.
K.S.A. 19-2680 sets forth the authority for a county charter as follows:
    "Any county which has been declared to be an urban area . . . is hereby authorized to adopt, and from time to time amend, a charter for the government of such county.  Such charter shall provide for the exercise of powers of local legislation and administration not inconsistent with general law or the constitution of the state of Kansas, and may:
    "(a) Fix the boundaries of each county commissioner's district, provide a method for changing them from time to time, and fix the number, term, and compensation of the commissioners and their method of election, and shall define and outline duties and powers of the county commissioners. . . ."
The authorizing statute allows the charter to determine the method of election for county commissioners and, therefore, appears to allow for an at-large elected chairman. However, the statute also provides that the charter may not be inconsistent with general law or the Kansas Constitution.  Thus, we must look to other statutes that impact the election of county commissioners to see if they are inconsistent with an at-large election for chairman.
We agree with your conclusions that K.S.A. 1998 Supp. 19-204, which authorizes rearrangement of commissioner districts, and K.S.A. 19-219, which provides for election of the chairman by the board members, are not inconsistent with a charter provision to elect the chairman of the board of county commissioners by an at-large election because both statutes specifically allow for their modification by adoption of a charter.
You mention that subsection (a)(26) of K.S.A. 1998 Supp. 19-101a, as amended by L. 1999, Ch. 146, § 4, prohibits a county from effecting changes in K.S.A. 19-202(b).  K.S.A. 19-202(b) states as follows:
    "One county commissioner shall reside in and represent each commissioner district within the county.  During the time that any person is a candidate for nomination or election to office as a member of the board of county commissioners and during the term of office of the county commissioner, such candidate or county commissioner shall be and remain a qualified elector who resides in such person's district."
The at-large election of a chairman of the board of county commissioners would not run afoul of the residency requirement stated above, as long as the person running for the position of chairman resides within the at-large district.
Subsection (a)(7) of K.S.A. 1998 Supp. 19-101a, as amended by L. 1999, Ch. 146, § 4, provides that:
    "Counties shall be subject to all acts of the legislature concerning elections, election commissioners and officers and their duties as such officers and the election of county officers."
Providing for an at-large elected chairman of a board of county commissioners through a charter as provided in K.S.A. 19-2680
would not violate the above provision because the statutes relating to election of county commissioners and the chairman of the board of county commissioners specifically allow for modification by adoption of a charter.
K.S.A. 25-101 provides that county commissioners are to be elected at a general election. As long as the at-large election for chairman is conducted at a general election, it would comply with this statute.  There are no provisions in the Kansas Constitution that are inconsistent with an at-large election of a county commission chairman.
In conclusion, a charter for county government, properly adopted pursuant to K.S.A. 19-2680 et seq., may provide for an at-large election of the chairman of the board of county commissioners.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Donna M. Voth Assistant Attorney General
CJS:JLM:DMV:jm